Case 3:17-cv-00072-NKM-JCH Document 938 Filed 03/31/21 Page 1 of 2 Pageid#: 16056




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

     ELIZABETH SINES, et al.,
                                                       CASE NO. 3:17-cv-00072
                                     Plaintiffs,

                          v.                           ORDER

     JASON KESSLER, et al.,
                                                       JUDGE NORMAN K. MOON
                                     Defendants.


         Three Defendants in this case, Michael Hill, Michael Tubbs, and League of the South

  (collectively, “League of the South Defendants”), have filed a motion for summary judgment,

  arguing that they are entitled to summary judgment on all counts against them in Plaintiffs’

  Second Amended Complaint. Dkt. 823. The Court may only award summary judgment,

  however, “if the movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Upon consideration of

  the voluminous materials presented to the Court in the parties’ submissions (Dkts. 823, 862, 863

  and 878), and following oral argument, the Court concludes that League of the South Defendants

  have not shown they are entitled to summary judgment. There are material conflicts in evidence,

  to be set forth more fully in a forthcoming Memorandum Opinion, that preclude an award of

  summary judgment to League of the South Defendants. Accordingly, their motion for summary

  judgment will be and hereby is DENIED. Dkt. 823.

         It is so ORDERED.




                                                   1
Case 3:17-cv-00072-NKM-JCH Document 938 Filed 03/31/21 Page 2 of 2 Pageid#: 16057




        The Clerk of Court is directed to send a copy of this Order to the parties.
                       31st
        Entered this          day of March, 2021.




                                                 2
